81842: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28071: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81842


Short Caption:MARTINEZ GUZMAN (WILBER) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):79079, 82342


Lower Court Case(s):Washoe Co. - Second Judicial District - CR190447Classification:Original Proceeding - Criminal - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:04/07/2021 at 1:00 PMOral Argument Location:Carson City


Submission Date:04/07/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerWilber Ernesto Martinez GuzmanJohn L. Arrascada
							(Washoe County Public Defender)
						Joseph W. Goodnight
							(Washoe County Public Defender)
						Katheryn A. B. Hickman
							(Washoe County Public Defender)
						John Reese Petty
							(Washoe County Public Defender)
						Gianna M. Verness
							(Washoe County Public Defender)
						


Real Party in InterestThe State of NevadaMarilee Cate
							(Washoe County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Christopher J. Hicks
							(Washoe County District Attorney)
						Mark B. Jackson
							(Douglas County District Attorney/Minden)
						Jennifer P. Noble
							(Washoe County District Attorney)
						


RespondentConnie J. Steinheimer


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





Docket Entries


DateTypeDescriptionPending?Document


09/25/2020Filing FeePetition Filing Fee Waived.  Criminal. (SC)


09/25/2020Petition/WritFiled Petition for Writ of Mandamus. (SC)20-35350




09/25/2020AppendixFiled Appendix to Petition for Writ. (SC)20-35352




11/13/2020Order/ProceduralFiled Order Regarding Supplemental Appendix and Directing Answer. Petitioner shall have 7 days from the date of this order to file and serve a supplemental appendix containing the transcript of the grand jury proceedings. The real party in interest, on behalf of respondents, shall have 28 days from the date of this order to file an answer, including authorities, against issuance of the requested writ. (SC).20-41499




11/16/2020AppendixFiled Petitioner's Supplemental Appendix. (SC).20-41673




12/11/2020Petition/WritFiled Answer to Petition for Writ of Mandamus. (SC)20-45088




12/11/2020AppendixFiled Appendix Volume 1. (SC)20-45090




12/11/2020AppendixFiled Appendix Volume 2. (SC)20-45091




12/11/2020Case Status UpdateBriefing Completed/To Screening. (SC)


12/18/2020MotionFiled Petition's Request for Permission to File a Reply to the Answer to Petition for Writ of Mandamus. (SC)20-45783




12/18/2020Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)20-45784




12/19/2020Notice/IncomingFiled Petitioner's Errata to Reply to Answer to Petition for Writ of Mandamus.  (SC)20-45932




12/23/2020Order/ProceduralFiled Order Granting Motion.  Petitioner's motion for leave to file a reply to the answer filed by real party in interest is granted. The reply was filed on December 18, 2020, and errata to reply was filed on December 19, 2020.  (SC)20-46334




03/03/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on April 7, 2021, at 1:00 p.m.  The argument will be video conferenced.  The argument shall be limited to 30 minutes.  The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument.  (SC)21-06190




03/24/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-08384




04/07/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc court. 81842. (SC)


09/30/2021Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before the Court En Banc. Author: Stiglich, J. Majority: Hardesty/Stiglich/Cadish/Silver/Herndon. Pickering, J., with whom Parraguirre, J., agrees, dissenting. 137 Nev. Adv. Opn. No. 61. En Banc. (SC).21-28071




09/30/2021WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Attorney John Reese Petty for service upon Judge Connie J. Steinheimer. (SC)21-28079




10/08/2021WritFiled Returned Writ. Original Writ returned. Served on Judge Connie J. Steinheimer on October 6th, 2021. (SC)21-28967




10/26/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-30859




10/26/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View